DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 13-19, drawn to a method and system, respectively, of generating authentication credentials, classified in U.S. 705/325 and CPC G06Q50/265.
II. Claims 8-12, drawn to a method of generating authentication credentials, classified in U.S. 705/325 and CPC G06Q50/265.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods and a system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operations, are mutually exclusive, and are not obvious variants.  Invention I claims a method of generating authentication credentials including the steps of receiving an input identifying a customer identifier, receiving a coded indicia, sending a physical distribution item, activating an identity verification application, electronically receiving a plurality of data indicative of an identity of the first user, verifying the identity of the user, generating a recommendation, electronically sending an acceptance or denial, and creating an electronic credential or token.  Invention II includes all of the steps of Invention I, and additionally the steps of a selection indicating a first location of a validation event, receiving real-time geographic coordinates of a location for a specialized mobile computing system corresponding to a mobile second user, determining whether the mobile second user is at a location on the second user’s preassigned route, providing a notification to the mobile second user, and verifying the identity of the first user based on plurality of data and the geographic location information of the mobile second unit.  Therefore, Invention II requires both the plurality of data indicative of an identity of the first user and the geographic location information of the mobile second user at the validation event in order to verify the identity of the first user, which is materially different than the required data for verifying the identity of the first user in Invention I. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching for Inventions I and II would require a serious search burden, because the additional elements of Invention II would require additional search categories and elements.  Furthermore, because of the step of verifying requiring two different kinds of data, i.e. the data indicative of an identity of the first user and the geographic location information of the mobile second user at the validation event, the scope of the conditions in Invention II is different than the scope of Invention I.  Thus, a different search strategy would need to be implemented for both inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683